Opinion filed November 8,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00321-CR
                                                    __________
 
                                           IN
RE MELTON SELL

 
                                         Original
Mandamus Proceeding

 
M
E M O R A N D U M   O P I N I O N
            Appearing pro se, relator Melton Sell, a prison inmate, has filed a petition for writ
of mandamus.  In his petition, relator complains that the district judge of the
42nd District Court of Taylor County should be ordered to grant his motion to
vacate his plea or correct his sentence by a judgment nunc pro tunc.  Finding
we lack jurisdiction, we dismiss the petition.
The
substance of the relief relator seeks by mandamus is essentially a request for
postconviction habeas corpus relief because he is seeking an order from this
court in support of his attempt to set aside his original conviction and
sentence.  The habeas corpus procedure set out in Article 11.07 of the Texas
Code of Criminal Procedure provides the exclusive remedy for felony
postconviction relief in state court.  See Tex. Code Crim. Proc. Ann. art. 11.07, § 5 (West Supp. 2012);
Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for the
Eighth Dist., 910 S.W.2d 481, 484 (Tex. Crim. App. 1995).  There is no role
for the courts of appeals in the procedure under Article 11.07.  See Article
11.07, § 3; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 242 (Tex. Crim.
App. 1991) (orig. proceeding).  Furthermore, an application for writ of habeas corpus is generally an adequate remedy that will preclude mandamus relief. In
re Piper, 105 S.W.3d 107, 109 (Tex. App.—Waco 2003, orig. proceeding) (citing
Banales v. Court of Appeals for the Thirteenth Judicial Dist., 93 S.W.3d
33, 36 (Tex. Crim. App. 2002) (orig. proceeding)).  Accordingly, we dismiss
relator’s petition for want of jurisdiction.
 
 
                                                                                    PER
CURIAM                                   
 
November 8, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Gray, C.J., 10th
Court of Appeals.[1]
 




                [1]Tom Gray, Chief Justice, Court of Appeals, 10th
District of Texas at Waco, sitting by assignment to the 11th Court of Appeals.